               Case1:20-cv-04141-CM
              Case  1:20-cv-04141-CM Document
                                      Document18
                                               23 Filed
                                                   Filed10/26/20
                                                         10/27/20 Page
                                                                   Page11ofof22
                                                                                                                  53rd at Third
                                                                                                                  885 Third Avenue
                                                                                                                  New York, New York 10022-4834
                                                                                                                  Tel : +1 .212.906 .1200 Fax: +1 .212.751.4864
                                                                                                                  www.lw.com

LATHAM&WAT KIN $L LP                                                                                              FIRM / AFFILIATE OFFICES
                                                                                                                  Be ijing         Moscow
                                                                                                                  Boston           Munich
                             USDCSDNY                                                                             Brussels         New York

                             DOCUMENT                                                                             Century City     Orange County
    October 26, 2020                                                                                              Chicago          Paris
                             ELECTRONICALLYFil,ED                                                                 Dubai            Riyadh

    VIA ECF                 . l)O ('#: _ __ __                        ~                _     i                    Dusseldorf       San Diego


                           l . ,:. ! . . --~::_~/~~~j
                                                                                                                  Frankfurt        San Francisco
                                                                                                                  Hamburg          Seoul
                                                                                                                  Hong Kong        Shanghai

    The Honorable Colleen McMahon                                                                                 Houston          Silicon Valley
                                                                                                                  London           Singapore
    United States District Judge
                                                                                                                  Los Angeles      Tokyo
    Southern District of New York                                                                                 Madrid           Washington , D.C.
    500 Pearl Street                                                                                              Milan

    New York, NY 10007                                                          f.i'
                                                                                '#.
                                                                                                         ?',f,     )....~ jl
                                                                            ~                        );.tt_ 1/ ,,
                                                                                                             lo    a-1
                                                                                                                      /#"",/'·--,.
                                                                                                                   "'l?,.,r

                                                                                                                             ,JP~
                   Re:     In Re Omnicom Group, Inc. ERISA Litigation, No. 1:20-cv-04141-CM-SLC
    Dear Judge McMahon:       ;- r r ~ ,,                      r .   r- . ~ r. -       ,.... ..--. ""'
                              t
                              1 ..   &I   ..._ . . . . . . .


           On behalf of Defendants in the ~hove-captioned matter, I write pursuant to Your Honor's
    Individual Practices to request permission to file five exhibits to the Declaration of Jeff G.
    Hammel (the "Declaration") in support of Defendants' Motion to Dismiss (the "Motion") under
    seal.

            In support of the Motion, Defendants intend to submit as Exhibits 10 - 14 of the
    Declaration the Omnicom Group Retirement Savings Plan Transaction History statements (the
    "Statements") from May 29, 2014 to August 10, 2020 of Surfina Adams, Daniel S. Dise, Carol
    A. Maisonette, Michael Mensack, and Shane Tepper (the "Named Plaintiffs"). While there is a
    presumption of public access to judicial documents, courts have "considerable discretion in
    determining whether good cause exists to overcome the presumption of open access to
    documents ." Geller v. Branic Int '! Realty Corp ., 212 F.3d 734, 738 (2d Cir. 2000); see also
    Lugosch v. Py ramid Co. of Onondaga , 435 F.3d 110, 119 (2d Cir. 2006) (" [T]he weight to be
    given the presumption of access must be governed by the role of the material at issue in the
    exercise of Article III judicial power and the resultant value of such information to those
    monitoring the federal courts .... [A]fter determining the weight of the presumption of access,
    the court must balance competing considerations against it ... [including] the privacy interests of
    those resisting disclosure.") (citations and internal quotation marks omitted).

            The Statements contain the sensitive personal and financial information of the Named
    Plaintiffs. Defendants have redacted the social security numbers, dates of birth, financial
    account numbers, and home addresses contained on the Statements. However, because the
    Statements still contain the "individual financial information" of the Named Plaintiffs,
    Defendants are "exercise[ing] caution when filing documents that contain" such information.
    See S.D.N. Y. Notice Regarding Privacy and Public Access to Electronic Civil and Criminal Case
    Files. The sensitive information is not germane to the merits of this litigation and is not the type
                     Case1:20-cv-04141-CM
                    Case  1:20-cv-04141-CM Document
                                            Document18
                                                     23 Filed
                                                         Filed10/26/20
                                                               10/27/20 Page
                                                                         Page22ofof22
       The Honorable Colleen McMahon
       October 26, 2020
       Page 2

LATHAM &WAT Kl N 5       LLP




       of information to which the general public should have wide-ranging access. The risk of harm to
       the Named Plaintiffs therefore outweighs any limited public interest in access to such
       information. See Lugosch, 435 F.2d at 119-20.

               Accordingly, Defendants respectfully request that the Court order that the ECF Clerk
       permanently seal Exhibits 10 - 14 of the Declaration of Jeff G. Hammel. Counsel for Plaintiffs
       has informed us that Plaintiffs do not object to this request.



                                                  Respectfully Submitted,

                                                  Isl Jeff G. Hammel
                                                  JeffG. Hammel
                                                  of LA THAM & WATKINS LLP

                                                  One of the Attorneys for Defendants
                                                  Omnicom Group, Inc., the Board of Directors of
                                                  Omnicom Group, Inc., and the Administrative
                                                  Committee of the Omnicom Group Retirement
                                                  Savings Plan



       cc:      All Counsel of Record via ECF
